Citation Nr: 1418419	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1967 to August 1969.  He died in December 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The Board has reviewed the physical and Virtual VA claims files.  

The Board notes that in December 2012, the appellant submitted a statement indicating that she had remarried in June 2012 and changed her surname as reflected in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with this claim, the RO obtained a VA medical opinion in February 2011.  However, the Board finds that the February 2011 VA examiner's opinion is inadequate.  The examiner did not provide the source of the statistics provided in the opinion regarding the Veteran's lung cancer and failed to adequately explain why an opinion regarding the Veteran's PTSD would require speculation.  
Accordingly, the case is REMANDED for the following action:

1. First, obtain an addendum opinion from the February 2011 VA examiner or, if unavailable, from another appropriate examiner regarding the relationship between the Veteran's lung cancer and PTSD and his cause of death.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file.  

The examiner MUST provide an opinion, based on evidence in the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was the primary site of his cancer, and if so, whether it contributed substantially or materially to, combined to cause, or aided or lent assistance to the production of the Veteran's death; and,

b) whether it is at least as likely as not (50 percent or greater probability) that the principal and/or contributory cause of the Veteran's death was caused, or aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected PTSD. 

A disability is the principal or primary cause of death when it, singly or jointly with another condition, is the immediate or underlying cause of death, or is etiologically related thereto. 

A contributory cause of death is not related to the principal cause.  It must have contributed substantially or materially to a death; combined to cause death; or have aided or lent assistance to the production of death.  There must be a causal connection that involves more than casually sharing in producing death.

The examiner MUST consider the Veteran's December 2008 Certificate of Death, which lists the immediate cause of death as "respiratory arrest" and the underlying cause that initiated the events resulting in death as "esophageal cancer causing airway obstruction."

If the examiner determines that an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); a deficiency in the record; or a deficiency in the examiner (i.e., additional facts are required, or the examiner does not have the necessary knowledge or training).

Please provide a complete medical explanation or rationale for the opinion.  If medical literature is used to support the rationale, please provide a citation.

2. Then, the RO or AMC should readjudicate the issue of entitlement service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



